          Case 6:19-cv-00283-MK     Document 46     Filed 07/15/21   Page 1 of 3




Brandon J. Mark (041613)
Parsons Behle & Latimer
201 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: 801-532-1234
Facsimile: 801-536-6111
bmark@parsonsbehle.com
ecf@parsonsbehle.com

Attorney for Plaintiff


                            UNITED STATES DISTRICT COURT
                         DISTRICT OF OREGON, EUGENE DIVISION


NICOLE GILILLAND, an individual,                  Case No. 6:19-cv-00283-MK

        Plaintiff,                                STIPULATION TO DISMISS CER-
                                                  TAIN DEFENDANTS WITH PREJU-
vs.                                               DICE

SOUTHWESTERN OREGON COMMUNITY
COLLEGE DISTRICT by and through its
BOARD OF EDUCATION, an Oregon commu-
nity college District and Board; SOUTHWEST-
ERN OREGON COMMUNITY COLLEGE, an
Oregon community college; PATTY SCOTT, an
individual; TIM DAILY, an individual; FRAN-
CISCO SALDIVAR, an individual; SUSAN
WALKER, an individual; MELISSA SPERRY,
an individual and PAMELA WICK, an individu-
al,

        Defendants.




//



Case No.: 6:19-cv-00283-AA
STIPULATED MOTION TO DISMISS CERTAIN DEFENDANTS WITH PREJUDICE - 1
4832-4655-3586.v1
          Case 6:19-cv-00283-MK         Document 46        Filed 07/15/21    Page 2 of 3




        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(ii), Plaintiff Nicole Gililland and all

Defendants stipulate to the dismissal of Patty Scott, Francisco Saldivar, and Pamela Wick as de-

fendants with prejudice, all parties to bear their own costs and fees.



        DATED this 15th day of July 2021.



                                             /s/ Brandon J. Mark
                                             Brandon Mark

                                             Attorney for Plaintiff


                                             /s/ Luke Reese
                                             Luke Reese
                                             (signed by filing attorney with permission)

                                             Attorney for Defendants




Case No.: 6:19-cv-00283-AA
STIPULATED MOTION TO DISMISS CERTAIN DEFENDANTS WITH PREJUDICE - 2
4832-4655-3586.v1
          Case 6:19-cv-00283-MK         Document 46       Filed 07/15/21     Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 15th day of July 2021, I caused to be filed a true and correct

copy of the foregoing STIPULATION TO DISMISS CERTAIN DEFENDANTS WITH

PREJUDICE with the Court’s ECF system, which sent notice of such filing to counsel of record

for all parties.




        DATED: July 15, 2021.



                                                   /s/ Brandon J. Mark




Case No.: 6:19-cv-00283-AA
STIPULATED MOTION TO DISMISS CERTAIN DEFENDANTS WITH PREJUDICE - 3
4832-4655-3586.v1
